Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


Status of Claims:

Claims 1-20 are pending in this Office Action.

Priority
Applicant’s claim for the benefit of a prior-filed application (foreign priority to 201911119156.0 Filing Date: 11/15/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 and 06/08/2022 are considered by the examiner.
Claim Interpretation

1.	The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Rationale for invoking §112(f)
Examiner will apply § 112(f) to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
communication control unit
a registration unit

2.	 Claim 11  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

a. Claim 11 recites the limitation: 
 i. “a training unit...” line 2. 
 ii. “a vector extracting unit...” line 5.
iii. “a mean vector calculating unit...” line 7.
iv. “a loss calculating unit...” line 10.
v. “a total loss calculating unit...” line 14.
vi. “an adjusting unit...” line 16.

Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims above have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) for the following limitations:

 Regarding claim 11: 
( a)  with respect to claim limitation “a training unit...”  the instant specification recites in Paragraph [0045] -“ The training unit 202 may be configured to perform training on the classification…”and in Figure 2  identified the Training unit (202) . . The Specification specifies the “Training unit ” is known to one in the ordinary skills in the art as a hardware element/structure and within Paragraph [0074] –“…further be pointed out that the above series of processing and apparatuses may also be implemented by software and/or firmware. In a case that the above series of processing and apparatuses are implemented by software and/or firmware, a program constituting the software is installed from a storage medium or network to a computer with a dedicated hardware structure,...".

(b) with respect to claim limitation  “a vector extracting unit...” the instant specification recites in Paragraph [0045], -“The vector extracting unit 204 may be configured to extract a weight vector and a feature vector…” and in Figure 2  identified the Training unit (204) . . The Specification specifies the “a vector extracting unit...” is known to one in the ordinary skills in the art as a hardware element/structure and within Paragraph [0074] –“…further be pointed out that the above series of processing and apparatuses may also be implemented by software and/or firmware. In a case that the above series of processing and apparatuses are implemented by software and/or firmware, a program constituting the software is installed from a storage medium or network to a computer with a dedicated hardware structure,...".

(c) with respect to claim limitation  “a mean vector calculating unit...”the instant specification recites in Paragraph [0045], -“The mean vector calculating unit 206 may be configured to calculate a mean weight vector of20 weight vectors of all samples…” and in Figure 2  identified the Training unit (206) . . The Specification specifies the “a mean vector calculating unit...” is known to one in the ordinary skills in the art as a hardware element/structure and within Paragraph [0074] –“…further be pointed out that the above series of processing and apparatuses may also be implemented by software and/or firmware. In a case that the above series of processing and apparatuses are implemented by software and/or firmware, a program constituting the software is installed from a storage medium or network to a computer with a dedicated hardware structure,...".

(d) with respect to claim limitation  “a loss calculating unit...” the instant specification recites in Paragraph [0045], -“The loss calculating unit 208 may be configured to calculate a weight loss based on a difference of the weight vector of each sample in the second sample set…” and in Figure 2  identified the Training unit (208) . . The Specification specifies the  “a loss calculating unit...” is known to one in the ordinary skills in the art as a hardware element/structure and within Paragraph [0074] –“…further be pointed out that the above series of processing and apparatuses may also be implemented by software and/or firmware. In a case that the above series of processing and apparatuses are implemented by software and/or firmware, a program constituting the software is installed from a storage medium or network to a computer with a dedicated hardware structure,...".

(e) with respect to claim limitation  “a total loss calculating unit...” the instant specification recites in Paragraph [0045], -“The total loss calculating unit 210 may be configured to calculate a total loss of the classification model based on the classification loss…” and in Figure 2  identified the Training unit (210) . . The Specification specifies the “a total loss calculating unit...” is known to one in the ordinary skills in the art as a hardware element/structure and within Paragraph [0074] –“…further be pointed out that the above series of processing and apparatuses may also be implemented by software and/or firmware. In a case that the above series of processing and apparatuses are implemented by software and/or firmware, a program constituting the software is installed from a storage medium or network to a computer with a dedicated hardware structure,...".

(f) with respect to claim limitation  “an adjusting unit...”  the instant specification recites in Paragraph [0045], -“The adjusting unit 212 may be configured to adjust a parameter of the classification model based on the total loss until a predetermined condition…” and in Figure 2  identified the Training unit (212) . . The Specification specifies the “an adjusting unit...” is known to one in the ordinary skills in the art as a hardware element/structure and within Paragraph [0074] –“…further be pointed out that the above series of processing and apparatuses may also be implemented by software and/or firmware. In a case that the above series of processing and apparatuses are implemented by software and/or firmware, a program constituting the software is installed from a storage medium or network to a computer with a dedicated hardware structure,...".

In conclusion, limitations above are considered to invoke 35USC 112(f).
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Reasons for Allowance

3.	Claims 1-20    are Allowed over prior art.

4.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
A method for training a classification model, comprising: performing training on the classification model using a first sample set and a second sample set, to calculate a classification loss of the classification model; extracting a weight vector and a feature vector of each sample in the first sample set and the second sample set; calculating a mean weight vector of weight vectors of all samples in the first sample set and a mean feature vector of feature vectors of all samples in the first sample set ; calculating a weight loss based on a difference of the weight vector of each sample in the second sample set from the mean weight vector, and calculating a feature loss based on a difference of the feature vector of each sample in the second sample set from the mean feature vector; calculating a total loss of the classification model based on the classification loss and at least one of the feature loss and the weight loss; and adjusting a parameter of the classification model based on the total loss until a predetermined condition is satisfied, to obtain a trained classification model.

Regarding Claim 11,
An apparatus for training a classification model, comprising: a training unit configured to perform training on the classification model using a first sample set and a second sample set, to calculate a classification loss of the classification model; a vector extracting unit configured to extract a weight vector and a feature vector of each sample in the first sample set and the second sample set; a mean vector calculating unit configured to calculate a mean weight vector of weight vectors of all samples in the first sample set and a mean feature vector of feature vectors of all samples in the first sample set; a loss calculating unit configured to calculate a weight loss based on a difference of the weight vector of each sample in the second sample set from the mean weight vector, and to calculate a feature loss based on a difference of the feature vector of each sample in the second sample set from the mean feature vector; a total loss calculating unit configured to calculate a total loss of the classification model based on the classification loss and at least one of the feature loss and the weight loss; and an adjusting unit configured to adjust a parameter of the classification model based on the total loss until a predetermined condition is satisfied, to obtain a trained classification model. 

Regarding Claim 1: 
The following prior art Guo et al. ( USPUB 20190012526)  teaches A method for training a classification model( training classification model taught within Paragraph [0029]) , comprising: performing training on the classification model using a first sample set and a second sample set( training first and second  sample sets taught within Paragraphs [0021-0023]) , to calculate a classification loss of the classification model ( loss function within the classification model taught within Paragraphs [0022-0023]) ; extracting a weight vector and a feature vector of each sample in the first sample set and the second sample set( Paragraphs [0052-0054], [0062-0063] and [0081]) ;
Within analogous art, Hongyu Pan, "Mean-Variance Loss for Deep Age Estimation From a Face," June ,2018, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018,Pages 5285-5290 teaches calculating a mean weight vector of weight vectors of all samples in the first sample set and a mean feature vector of feature vectors of all samples in the first sample set ( Page 5287- Col. 1- 3.1 Mean -Variance Loss and Col. 2- lines 9 – 29 –“…Mean Loss…Varaince Loss”) ; within claim 1, but does not teach the limitations, nor render obvious the following limitations : “calculating a weight loss based on a difference of the weight vector of each sample in the second sample set from the mean weight vector, and calculating a feature loss based on a difference of the feature vector of each sample in the second sample set from the mean feature vector; calculating a total loss of the classification model based on the classification loss and at least one of the feature loss and the weight loss; and adjusting a parameter of the classification model based on the total loss until a predetermined condition is satisfied, to obtain a trained classification model.”

Regarding Claim 11: 
Guo et al. ( USPUB 20190012526) teaches An apparatus for training a classification model (FIG. 9 – Apparatus 900,  training classification model taught within Paragraph [0029]) , comprising: a training unit configured to perform training on the classification model using a first sample set and a second sample set ( training first and second  sample sets taught within Paragraphs [0021-0023]) , to calculate a classification loss of the classification model ( loss function within the classification model taught within Paragraphs [0022-0023]) ; a vector extracting unit configured to extract a weight vector and a feature vector of each sample in the first sample set and the second sample set ( Paragraphs [0052-0054], [0062-0063] and [0081]) ;
Within analogous art, Hongyu Pan, "Mean-Variance Loss for Deep Age Estimation From a Face," June ,2018, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2018,Pages 5285-5290 teaches a mean vector calculating unit configured to calculate a mean weight vector of weight vectors of all samples in the first sample set and a mean feature vector of feature vectors of all samples in the first sample set ( Page 5287- Col. 1- 3.1 Mean -Variance Loss and Col. 2- lines 9 – 29 –“…Mean Loss…Varaince Loss”) ; within claim 11, but does not teach the limitations, nor render obvious the following limitations :
“a loss calculating unit configured to calculate a weight loss based on a difference of the weight vector of each sample in the second sample set from the mean weight vector, and to calculate a feature loss based on a difference of the feature vector of each sample in the second sample set from the mean feature vector; a total loss calculating unit configured to calculate a total loss of the classification model based on the classification loss and at least one of the feature loss and the weight loss; and an adjusting unit configured to adjust a parameter of the classification model based on the total loss until a predetermined condition is satisfied, to obtain a trained classification model.”

4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637